DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 8/3/2021.
Claim(s) 3, 7, 11 and 20 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-2, 4-6, 8-10 and 12-19 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8-10 and 12-14, 16-17 and 19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. US 20160143006 and in view of Seok US 20160088602 (U.S. Patent Application Publications citation #15 listed on IDS dated 9/1/2020).

As to claim 1:
Ghosh et al. discloses:
An access point comprising a processor and a memory, wherein the memory stores program code, and the processor invokes the program code stored in the memory to execute the following operations:
sending, by the access point, signaling for indicating a first channel set available to a first station,
(“As previously described, the beacon frame 610 may provide HEW stations 104 with information about trigger frames (TFs) scheduled for transmission by the HEW AP 102 during a beacon interval. The CTS-to-self frame 630 may be transmitted for reception at the HEW stations 104, and a TF may be transmitted instead of the CTS-to-self frame 630 in some cases. A duration of time between the transmissions of the beacon 610 and the CTS-to-self frame 630 may be the PS-RAP start time 625, which may be indicated in the beacon 610 in some cases. The CTS-to-self frame 630 may indicate a group of available random access sub-channels allocated for random access by unassociated low power stations, resource allocations for one or more associated low power HEW stations 104, or a combination thereof.”; Ghosh et al.; 0066)
(where’
“HEW AP 102” maps to “access point”,
“lower power stations”/“HEW stations 104”/”STA #1”/FIG. 6 maps to “first station”,
“signaling for indicating a first channel set available”, where “CTS-to-self frame 630 may indicate” maps to “signaling for indicating”, “group of available random access sub-channels” maps to “first channel set available”, where “sub-channels” maps to “channel set”

wherein the first channel set is used for the first station to receive and transmit data only on the first channel set, and
(“In some embodiments, the channel resources may be used for downlink transmission by the HEW AP 102 and for uplink transmissions by the HEW stations 104... The downlink transmissions may or may not utilize the same format”; Ghosh et al.; 0029)
 (where
FIG. 6 illustrates “STA #1” only transmitting “data fragment 641” and “a-mpdu 661” which maps to “transmit data only on the first channel set”, where “data fragment 641”/”a-mpdu 661” maps to “data”, where Ghosh further clarifies “only” as noted by “As an example, HEW station #4 may have randomly selected an AR transmission sub-channel that is not part of the group of available random access sub-channels specified in the TF 430. Accordingly, the HEW station #4 may be restricted or prohibited from AR transmission during the time period after the SIFS 435” (Ghosh; 0056)
“downlink transmissions”/”downlink transmissions may...utilize the same format” maps to “receive...data”,

wherein a bandwidth of the first channel set... a bandwidth of an available channel of the access point; and
(“In some embodiments, the HEW communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths or an 80+80 MHz (160 MHz) non-contiguous bandwidth. In some embodiments, a 320 MHz channel width may be used. In some embodiments, subchannel bandwidths less than 20 MHz may also be used. In these embodiments, each channel or subchannel of an HEW communication may be configured for transmitting a number of spatial streams”; Ghosh et al.; 0018)
(“the beacon frame may be received from the HEW AP 102 in channel resources that include multiple sub-channels. As previously described, the sub-channels may comprise a predetermined bandwidth and may further comprise multiple sub-carriers. As an example, the channel resources may include four channels of 20 MHz and each channel may include nine sub-channels of 2.03125 MHz. Accordingly, the channel resources may include 36 sub-channels, which may be numbered in the range {0, 1, . . . , 35}”; Ghosh et al.; 0035)
(where
“subchannel bandwidths less than 20 MHz”/”PS-RAP”/”low power”/”each channel may include nine sub-channels of 2.03125 MHz” maps to “bandwidth of the first channel set”
“bandwidth of an available channel of the access point”, 

sending, by the access point, (i) a trigger frame to each of the first station and a second station for triggering the first and second stations to send data using first and second operating channels, respectively, or (ii) ..., respectively,
(“When an SIFS 635 has elapsed since the reception of the CTS-to-self frame 630, the HEW stations 104 may transmit a data fragment 641-643 or other frame or packet. A TF 650 may be transmitted after the SIFS 645 has elapsed since the transmission of the data fragments 641-643. Each HEW station 104 may transmit an Aggregated MAC PDU (A-MPDU) 661-663 or other fragment, frame, or packet after the SIFS 655 has elapsed. The HEW AP 102 may transmit the MU-BA 670, which may provide feedback (e.g. decoding success or failure) related to the reception of the data fragments 641-643 and/or the A-MPDUs 661-663. Although not limited as such, the MU-BA 670 may be transmitted after the SIFS 665 has elapsed since the reception of the A-MPDUs 661-663. As an example, the PS-RAP interval 680 may reflect a time duration between the CTS-to-self frame 630 and the MU-BA 670. This example is not limiting, however, as 
(“An ACK message 550 (shown as a multi-user block ACK (MU-BA) in FIG. 5) may be transmitted by the HEW AP 102, and may provide feedback (e.g. decoding success or failure) related to the reception”; Ghosh et al.; 0064)
(where
“A TF 650 may be transmitted”/”AP”/FIG. 6 maps to “sending, by the access point, (i) a trigger frame”,
“A-MPDU 661”/”STA #1”/”A-MPDU 662”/”STA #2” maps to “to each of the first station and a second station for triggering the first and second stations to send data”, where “STA #1” maps to “first station”, “STA #2” maps to “second station”, “A-MPDU 661”/”A-MPDU 662” maps to “to send data”, where the STAs responding is considered as mapping to “to each”
“MU-BA 670”/”multi-user block ACK (MU-BA)”/“group of available random access sub-channels” maps to “using first and second operating channels, respectively”, where since the STAs were sent “group of available random access sub-channels” and responded and were acknowledged with MU-BA 670” this maps to “using first and second operating channels, respectively”, where “MU-BA 670 is considered as including the case where all “A-MPDU”’s were received correctly and then acknowledged, and is further supported by FIG. 4 where two TF’s are communicated with associated ARs from respective STAs, where “A-MPDU 661” communicated by “STA #1” maps to “first operating channel”, and “A-MDPU 662” communicated by “STA #2 maps to “second operating channel”,.

wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, and
(where
“where “A-MPDU 661” communicated by “STA #1” maps to “first operating channel”, and “A-MDPU 662” communicated by “STA #2 maps to “second operating channel”, which are included in “group of available random access sub-channels” which maps to “first channel set” and also “second available channel set”, where FIG. 4 also teaches “first channel set” and “second available channel set”, where “The TF 450 may also indicate a group of available random access sub-channels allocated for random access, and the group may or ... be the same as the group specified in the TF 430” (Ghosh; 0059), further teaches “first channel set” and “second available channel set”,

wherein the first and second channel sets are the same channel set.
“The TF 450 may also indicate a group of available random access sub-channels allocated for random access, and the group may or ... be the same as the group specified in the TF 430” (Ghosh; 0059) maps to “wherein the first and second channel sets are the same channel set”



Ghosh et al. as described above does not explicitly teach:
 [bandwidth of the first channel set] is less than [a bandwidth of an available channel]
(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels, respectively

However, Seok further teaches a PPDU/BW capability which includes:
[bandwidth of the first channel set] is less than [a bandwidth of an available channel]
	(“STA1 determines that a receiving BW granted to STA1 is subchannel1 and narrows its receiving BW to subchannel 1, thereby greatly reducing power consumption.”; Seok; 0232)
	(where
	“narrows its receiving BW” maps to “is less than”

(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels,

(where
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA1”/FIG. 13 maps to “first and ... physical layer protocol data units (PPDUs)”
channel with “Data PPDU (STA1 to AP)”/FIG. 13 illustrates “first...operating channel.”,
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA3”/FIG. 13 maps to “...second physical layer protocol data units (PPDUs)”
Channel with “Data PPDU (STA2 to AP)”/FIG. 13 illustrates “second operating channel.”

Seok teaches using a CTS PPDU for triggering and teaches performing narrowing BW for reduced power consumption.



As to claim 4:
Ghosh et al. discloses:
the first and second operating channels do not overlap
(“The channels may include multiple sub-channels or may be divided into multiple sub-channels for the uplink transmissions to accommodate multiple access for multiple HEW stations 104”; Ghosh et al.; 0029)
	(where “divided” is considered as including “do not overlap”)

As to claim 5:
Ghosh et al. discloses:
A first station comprising a processor and a memory, wherein the memory stores program code, and the processor invokes the program code stored in the memory to execute the following operations:
receiving, by the first station, signaling for indicating a first channel set available to the first station,

(where’
“HEW AP 102” maps to “access point”,
“lower power stations”/“HEW stations 104”/”STA #1”/FIG. 6 maps to “first station”,
“CTS-to-self frame 630 may indicate a group of available random access sub-channels allocated for random access” maps to “signaling for indicating a first channel set available”, where “CTS-to-self frame 630 may indicate” maps to “signaling for indicating”, “group of available random access sub-channels” maps to “first channel set available”, where “sub-channels” maps to “channel set”

wherein the first channel set is used for the first station to receive and transmit data only on the first channel set, and
 (“In some embodiments, the channel resources may be used for downlink transmission by the HEW AP 102 and for uplink transmissions by the HEW stations 104... The downlink transmissions may or may not utilize the same format”; Ghosh et al.; 0029)
 (where
FIG. 6 illustrates “STA #1” only transmitting “data fragment 641” and “a-mpdu 661” which maps to “transmit data only on the first channel set”, where “data fragment 641”/”a-mpdu 661” maps to “data”, where Ghosh further clarifies “only” as noted by “As an example, HEW station #4 may have randomly selected an AR transmission sub-channel that is not part of the group of available random access sub-channels specified in the TF 430. Accordingly, the HEW station #4 may be restricted or prohibited from AR transmission during the time period after the SIFS 435” (Ghosh; 0056)
“downlink transmissions”/”downlink transmissions may...utilize the same format” maps to “receive...data”,

wherein a bandwidth of the first channel set ... a bandwidth of an available channel of an the access point; and
(“In some embodiments, the HEW communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths or an 80+80 MHz (160 MHz) non-contiguous bandwidth. 
(“the beacon frame may be received from the HEW AP 102 in channel resources that include multiple sub-channels. As previously described, the sub-channels may comprise a predetermined bandwidth and may further comprise multiple sub-carriers. As an example, the channel resources may include four channels of 20 MHz and each channel may include nine sub-channels of 2.03125 MHz. Accordingly, the channel resources may include 36 sub-channels, which may be numbered in the range {0, 1, . . . , 35}”; Ghosh et al.; 0035)
(where
“subchannel bandwidths less than 20 MHz”/”PS-RAP”/”low power”/”each channel may include nine sub-channels of 2.03125 MHz” maps to “bandwidth of the first channel set”
“one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths or an 80+80 MHz (160 MHz) non-contiguous bandwidth. In some embodiments, a 320 MHz channel width may be used”/”the HEW AP 102 in channel resources that include multiple sub-channels. As previously described, the sub-channels may comprise a predetermined bandwidth and may further comprise multiple sub-carriers. As an example, the channel resources may include four channels of 20 MHz” maps to “bandwidth of an available channel of the access point”, 

receiving, by the first station, (i) a trigger frame for triggering the first station to send data using a first operating channel, or...,
(“When an SIFS 635 has elapsed since the reception of the CTS-to-self frame 630, the HEW stations 104 may transmit a data fragment 641-643 or other frame or packet. A TF 650 may be transmitted after the SIFS 645 has elapsed since the transmission of the data fragments 641-643. Each HEW station 104 may transmit an Aggregated MAC PDU (A-MPDU) 661-663 or other fragment, frame, or packet after the SIFS 655 has elapsed. The HEW AP 102 may transmit the MU-BA 670, which may provide feedback (e.g. decoding success or failure) related to the reception of the data fragments 641-643 and/or the A-MPDUs 661-663. Although not limited as such, the MU-BA 670 may be transmitted after the SIFS 665 has elapsed since the reception of the A-MPDUs 661-663. As an example, the PS-RAP interval 680 may reflect a time duration between the CTS-to-self frame 630 and the MU-BA 670. This example is not limiting, however, as the PS-RAP interval may reflect other time durations related to elapsed times between other frames, in some cases.”; Ghosh et al.; 0067)
(“An ACK message 550 (shown as a multi-user block ACK (MU-BA) in FIG. 5) may be transmitted by the HEW AP 102, and may provide feedback (e.g. decoding success or failure) related to the reception”; Ghosh et al.; 0064)
(where
“A TF 650 may be transmitted”/”AP”/FIG. 6 maps to “sending, by the access point, (i) a trigger frame”,
“to each of the first station and a second station for triggering the first and second stations to send data”, where “STA #1” maps to “first station”, “STA #2” maps to “second station”, “A-MPDU 661”/”A-MPDU 662” maps to “to send data”, where the STAs responding is considered as mapping to “to each”
“MU-BA 670”/”multi-user block ACK (MU-BA)”/“group of available random access sub-channels” maps to “using first and second operating channels, respectively”, where since the STAs were sent “group of available random access sub-channels” and responded and were acknowledged with MU-BA 670” this maps to “using first and second operating channels, respectively”, where “MU-BA 670 is considered as including the case where all “A-MPDU”’s were received correctly and then acknowledged, and is further supported by FIG. 4 where two TF’s are communicated with associated ARs from respective STAs, where “A-MPDU 661” communicated by “STA #1” maps to “first operating channel”, and “A-MDPU 662” communicated by “STA #2 maps to “second operating channel”,.

wherein the trigger frame also triggers a second station to send data using a second operating channel, or...,
(see FIG. 6)

wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, and

“where “A-MPDU 661” communicated by “STA #1” maps to “first operating channel”, and “A-MDPU 662” communicated by “STA #2 maps to “second operating channel”, which are included in “group of available random access sub-channels” which maps to “first channel set” and also “second available channel set”, where FIG. 4 also teaches “first channel set” and “second available channel set”, where “The TF 450 may also indicate a group of available random access sub-channels allocated for random access, and the group may or ... be the same as the group specified in the TF 430” (Ghosh; 0059), further teaches “first channel set” and “second available channel set”,

wherein the first and second channel sets are the same channel set.
“The TF 450 may also indicate a group of available random access sub-channels allocated for random access, and the group may or ... be the same as the group specified in the TF 430” (Ghosh; 0059) maps to “wherein the first and second channel sets are the same channel set”

Ghosh et al. teaches communication of a trigger frame from an AP to a plurality of stations, where the trigger frame includes a grouping of plurality of available sub-channels for performing communication, where the available sub-channels communicated to each of the stations are the same.

Ghosh et al. as described above does not explicitly teach:
 [bandwidth of the first channel set] is less than [a bandwidth of an available channel]
(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels, respectively
a second PPDU is received by the second station by using the second operating channel

However, Seok further teaches a PPDU/BW capability which includes:
[bandwidth of the first channel set] is less than [a bandwidth of an available channel]
	(“STA1 determines that a receiving BW granted to STA1 is subchannel1 and narrows its receiving BW to subchannel 1, thereby greatly reducing power consumption.”; Seok; 0232)
	(where
	“narrows its receiving BW” maps to “is less than”

(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels,
(“Upon receipt of the RTS PPDU, the AP may determine STAs (e.g., STA2, STA3, and STA4) to perform a UL MU-MIMO or OFDMA transmission simultaneously with STA1 and transmit a CTS PPDU to the plurality of STAs. The CTS PPDU may include a list of STAs (e.g., STA1, STA2, STA3, and STA4) allowed to be allocated to subchannels and perform simultaneous PSDU 
(where
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA1”/FIG. 13 maps to “first and ... physical layer protocol data units (PPDUs)”
channel with “Data PPDU (STA1 to AP)”/FIG. 13 illustrates “first...operating channel.”,
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA3”/FIG. 13 maps to “...second physical layer protocol data units (PPDUs)”
Channel with “Data PPDU (STA2 to AP)”/FIG. 13 illustrates “second operating channel.”

a second PPDU is received by the second station by using the second operating channel
(see FIG. 16)

Seok teaches using a CTS PPDU for triggering and teaches performing narrowing BW for reduced power consumption.



As to claim 8:
Ghosh et al. discloses:
the first and second operating channels do not overlap
(“The channels may include multiple sub-channels or may be divided into multiple sub-channels for the uplink transmissions to accommodate multiple access for multiple HEW stations 104”; Ghosh et al.; 0029)
	(where “divided” is considered as including “do not overlap”)

As to claim 9:
Ghosh et al. discloses:
A non-transitory, computer readable medium storing a program code that, when executed by a computer, executes instructions that provide the following operations:
	receiving, signaling for indicating a first channel set available to the first station,

(where’
“HEW AP 102” maps to “access point”,
“lower power stations”/“HEW stations 104”/”STA #1”/FIG. 6 maps to “first station”,
“CTS-to-self frame 630 may indicate a group of available random access sub-channels allocated for random access” maps to “signaling for indicating a first channel set available”, where “CTS-to-self frame 630 may indicate” maps to “signaling for indicating”, “group of available random access sub-channels” maps to “first channel set available”, where “sub-channels” maps to “channel set”

wherein the first channel set is used for the first station to receive and transmit data only on the first channel set, and
(“In some embodiments, the channel resources may be used for downlink transmission by the HEW AP 102 and for uplink transmissions by the HEW stations 104... The downlink transmissions may or may not utilize the same format”; Ghosh et al.; 0029)
 (where
FIG. 6 illustrates “STA #1” only transmitting “data fragment 641” and “a-mpdu 661” which maps to “transmit data only on the first channel set”, where “data fragment 641”/”a-mpdu 661” maps to “data”, where Ghosh further clarifies “only” as noted by “As an example, HEW station #4 may have randomly selected an AR transmission sub-channel that is not part of the group of available random access sub-channels specified in the TF 430. Accordingly, the HEW station #4 may be restricted or prohibited from AR transmission during the time period after the SIFS 435” (Ghosh; 0056)
“downlink transmissions”/”downlink transmissions may...utilize the same format” maps to “receive...data”,

wherein a bandwidth of the first channel set... a bandwidth of an available channel of the access point; and
(“In some embodiments, the HEW communications during the control period may be configurable to use one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths or an 80+80 MHz (160 MHz) non-contiguous bandwidth. 
(“the beacon frame may be received from the HEW AP 102 in channel resources that include multiple sub-channels. As previously described, the sub-channels may comprise a predetermined bandwidth and may further comprise multiple sub-carriers. As an example, the channel resources may include four channels of 20 MHz and each channel may include nine sub-channels of 2.03125 MHz. Accordingly, the channel resources may include 36 sub-channels, which may be numbered in the range {0, 1, . . . , 35}”; Ghosh et al.; 0035)
(where
“subchannel bandwidths less than 20 MHz”/”PS-RAP”/”low power”/”each channel may include nine sub-channels of 2.03125 MHz” maps to “bandwidth of the first channel set”
“one of 20 MHz, 40 MHz, or 80 MHz contiguous bandwidths or an 80+80 MHz (160 MHz) non-contiguous bandwidth. In some embodiments, a 320 MHz channel width may be used”/”the HEW AP 102 in channel resources that include multiple sub-channels. As previously described, the sub-channels may comprise a predetermined bandwidth and may further comprise multiple sub-carriers. As an example, the channel resources may include four channels of 20 MHz” maps to “bandwidth of an available channel of the access point”, 

receiving, (i) a trigger frame for triggering the first station to send data using a first operating channel, or...
(“When an SIFS 635 has elapsed since the reception of the CTS-to-self frame 630, the HEW stations 104 may transmit a data fragment 641-643 or other frame or packet. A TF 650 may be transmitted after the SIFS 645 has elapsed since the transmission of the data fragments 641-643. Each HEW station 104 may transmit an Aggregated MAC PDU (A-MPDU) 661-663 or other fragment, frame, or packet after the SIFS 655 has elapsed. The HEW AP 102 may transmit the MU-BA 670, which may provide feedback (e.g. decoding success or failure) related to the reception of the data fragments 641-643 and/or the A-MPDUs 661-663. Although not limited as such, the MU-BA 670 may be transmitted after the SIFS 665 has elapsed since the reception of the A-MPDUs 661-663. As an example, the PS-RAP interval 680 may reflect a time duration between the CTS-to-self frame 630 and the MU-BA 670. This example is not limiting, however, as the PS-RAP interval may reflect other time durations related to elapsed times between other frames, in some cases.”; Ghosh et al.; 0067)
(“An ACK message 550 (shown as a multi-user block ACK (MU-BA) in FIG. 5) may be transmitted by the HEW AP 102, and may provide feedback (e.g. decoding success or failure) related to the reception”; Ghosh et al.; 0064)
(where
“A TF 650 may be transmitted”/”AP”/FIG. 6 maps to “sending, by the access point, (i) a trigger frame”,
“to each of the first station and a second station for triggering the first and second stations to send data”, where “STA #1” maps to “first station”, “STA #2” maps to “second station”, “A-MPDU 661”/”A-MPDU 662” maps to “to send data”, where the STAs responding is considered as mapping to “to each”
“MU-BA 670”/”multi-user block ACK (MU-BA)”/“group of available random access sub-channels” maps to “using first and second operating channels, respectively”, where since the STAs were sent “group of available random access sub-channels” and responded and were acknowledged with MU-BA 670” this maps to “using first and second operating channels, respectively”, where “MU-BA 670 is considered as including the case where all “A-MPDU”’s were received correctly and then acknowledged, and is further supported by FIG. 4 where two TF’s are communicated with associated ARs from respective STAs, where “A-MPDU 661” communicated by “STA #1” maps to “first operating channel”, and “A-MDPU 662” communicated by “STA #2 maps to “second operating channel”,.

wherein the trigger frame also triggers a second station to send data using a second operating channel, or...,
(see FIG. 6)

wherein the first operating channel is among the first channel set and the second operating channel is among a second available channel set, and

“where “A-MPDU 661” communicated by “STA #1” maps to “first operating channel”, and “A-MDPU 662” communicated by “STA #2 maps to “second operating channel”, which are included in “group of available random access sub-channels” which maps to “first channel set” and also “second available channel set”, where FIG. 4 also teaches “first channel set” and “second available channel set”, where “The TF 450 may also indicate a group of available random access sub-channels allocated for random access, and the group may or ... be the same as the group specified in the TF 430” (Ghosh; 0059), further teaches “first channel set” and “second available channel set”,

wherein the first and second channel sets are the same channel set.
“The TF 450 may also indicate a group of available random access sub-channels allocated for random access, and the group may or ... be the same as the group specified in the TF 430” (Ghosh; 0059) maps to “wherein the first and second channel sets are the same channel set”

Ghosh et al. teaches communication of a trigger frame from an AP to a plurality of stations, where the trigger frame includes a grouping of plurality of available sub-channels for performing communication, where the available sub-channels communicated to each of the stations are the same.

Ghosh et al. as described above does not explicitly teach:
 [bandwidth of the first channel set] is less than [a bandwidth of an available channel]
(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels, respectively
a second PPDU is received by the second station by using the second operating channel

However, Seok further teaches a PPDU/BW capability which includes:
[bandwidth of the first channel set] is less than [a bandwidth of an available channel]
	(“STA1 determines that a receiving BW granted to STA1 is subchannel1 and narrows its receiving BW to subchannel 1, thereby greatly reducing power consumption.”; Seok; 0232)
	(where
	“narrows its receiving BW” maps to “is less than”

(ii) first and second physical layer protocol data units (PPDUs) by using the first and second operating channels,
(“Upon receipt of the RTS PPDU, the AP may determine STAs (e.g., STA2, STA3, and STA4) to perform a UL MU-MIMO or OFDMA transmission simultaneously with STA1 and transmit a CTS PPDU to the plurality of STAs. The CTS PPDU may include a list of STAs (e.g., STA1, STA2, STA3, and STA4) allowed to be allocated to subchannels and perform simultaneous PSDU 
(where
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA1”/FIG. 13 maps to “first and ... physical layer protocol data units (PPDUs)”
channel with “Data PPDU (STA1 to AP)”/FIG. 13 illustrates “first...operating channel.”,
“CTS PPDU may correspond to the afore-described trigger frame”/”CTS PPU (AP to STA3”/FIG. 13 maps to “...second physical layer protocol data units (PPDUs)”
Channel with “Data PPDU (STA2 to AP)”/FIG. 13 illustrates “second operating channel.”

a second PPDU is received by the second station by using the second operating channel
(see FIG. 16)

Seok teaches using a CTS PPDU for triggering and teaches performing narrowing BW for reduced power consumption.



As to claim 12:
Ghosh et al. discloses:
the first and second operating channels do not overlap
(“The channels may include multiple sub-channels or may be divided into multiple sub-channels for the uplink transmissions to accommodate multiple access for multiple HEW stations 104”; Ghosh et al.; 0029)
	(where “divided” is considered as including “do not overlap”)

Claim(s) 2, 6, 10, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. US 20160143006 and in view of Seok US 20160088602 (U.S. Patent Application Publications citation #15 listed on IDS dated 9/1/2020) and in further view of Matsuo et al. US 20170006581 (cited in Final Rejection dated 4/15/2021).

As to claim 2:
Ghosh et al. as described above does not explicitly teach:
wherein the available channel set does not include a primary channel.

However, Matsuo et al. further teaches a primary channel capability which includes:
wherein the available channel set does not include a primary channel.
(“Alternatively, the plurality of channels including the primary channel may be used for the transmission, or the all channels supported by the base station 101 may be used for the transmission. If the base station 101 supports the channels 1 to 8, the primary channel may be defined in advance to be the channel 1, for example. Alternatively, the primary channel may be notified by means of the beacon frame.”; Matsuo et al.; 0053)
	(where
	Channels “#6-8” maps to “available channel set”, and “primary channel...to be channel 1” is not included in channels “#6-8” which maps to “the available channel set does not include a primary channel”)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the primary channel capability of Matsuo et al. into Ghosh et al. By modifying the STA/AP of Ghosh et al. to include the primary channel capability as taught by the terminal/base station of Matsuo et al., the benefits of improved utilization efficiency (Matsuo et al.; 0086) are achieved.

As to claim 6:
Ghosh et al. as described above does not explicitly teach:
wherein the available channel set does not include a primary channel.

However, Matsuo et al. further teaches a primary channel capability which includes:
wherein the available channel set does not include a primary channel.
(“Alternatively, the plurality of channels including the primary channel may be used for the transmission, or the all channels supported by the base station 101 may be used for the transmission. If the base station 101 supports the channels 1 to 8, the primary channel may be defined in advance to be the channel 1, for example. Alternatively, the primary channel may be notified by means of the beacon frame.”; Matsuo et al.; 0053)
	(where
	Channels “#6-8” maps to “available channel set”, and “primary channel...to be channel 1” is not included in channels “#6-8” which maps to “the available channel set does not include a primary channel”)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the primary channel capability of Matsuo et al. into Ghosh et al. By modifying the STA/AP of Ghosh et al. to include the primary channel capability as taught by the terminal/base 

As to claim 10:
Ghosh et al. as described above does not explicitly teach:
wherein the available channel set does not include a primary channel.

However, Matsuo et al. further teaches a primary channel capability which includes:
wherein the available channel set does not include a primary channel.
(“Alternatively, the plurality of channels including the primary channel may be used for the transmission, or the all channels supported by the base station 101 may be used for the transmission. If the base station 101 supports the channels 1 to 8, the primary channel may be defined in advance to be the channel 1, for example. Alternatively, the primary channel may be notified by means of the beacon frame.”; Matsuo et al.; 0053)
	(where
	Channels “#6-8” maps to “available channel set”, and “primary channel...to be channel 1” is not included in channels “#6-8” which maps to “the available channel set does not include a primary channel”)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the primary channel 

As to claim 13:
Ghosh et al. as described above does not explicitly teach:
wherein the first operating channel comprises a primary channel for data transmissions of the access point.

However, Matsuo et al. further teaches a primary channel capability which includes:
wherein the first operating channel comprises a primary channel for data transmissions of the access point.
(“Alternatively, the plurality of channels including the primary channel may be used for the transmission, or the all channels supported by the base station 101 may be used for the transmission. If the base station 101 supports the channels 1 to 8, the primary channel may be defined in advance to be the channel 1, for example. Alternatively, the primary channel may be notified by means of the beacon frame.”; Matsuo et al.; 0053)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the primary channel 

As to claim 16:
Ghosh et al. as described above does not explicitly teach:
wherein the first operating channel comprises a primary channel for data transmissions of the access point.

However, Matsuo et al. further teaches a primary channel capability which includes:
wherein the first operating channel comprises a primary channel for data transmissions of the access point.
(“Alternatively, the plurality of channels including the primary channel may be used for the transmission, or the all channels supported by the base station 101 may be used for the transmission. If the base station 101 supports the channels 1 to 8, the primary channel may be defined in advance to be the channel 1, for example. Alternatively, the primary channel may be notified by means of the beacon frame.”; Matsuo et al.; 0053)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the primary channel 

As to claim 19:
Ghosh et al. as described above does not explicitly teach:
wherein the first operating channel comprises a primary channel for data transmissions of the access point.

However, Matsuo et al. further teaches a primary channel capability which includes:
wherein the first operating channel comprises a primary channel for data transmissions of the access point.
(“Alternatively, the plurality of channels including the primary channel may be used for the transmission, or the all channels supported by the base station 101 may be used for the transmission. If the base station 101 supports the channels 1 to 8, the primary channel may be defined in advance to be the channel 1, for example. Alternatively, the primary channel may be notified by means of the beacon frame.”; Matsuo et al.; 0053)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the primary channel .

Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. US 20160143006 and in view of Seok US 20160088602 (U.S. Patent Application Publications citation #15 listed on IDS dated 9/1/2020) and in further view of Wentink et al. US 20130201866 (cited in Final Rejection dated 4/15/2021).

As to claim 14:
Ghosh et al. as described above does not explicitly teach:
wherein, before sending, by the access point, signaling for indicating the first channel set available to the first station operating in the power saving mode, the processor invokes the program code stored in the memory to execute:
receiving, by the access point, a request for enabling the power saving mode from the first station; and
sending, by the access point, a request response to the first station.

However, Wentink et al. further teaches a power save/TDLS capability which includes:
wherein, before sending, by an access point, signaling for indicating the first channel set available to the first station operating in the power saving mode, the processor invokes the program code stored in the memory to execute:
receiving, by the access point, a request for enabling the power saving mode from the first station; and
sending, by the access point, a request response to the first station.
(“In a particular embodiment, prior to switching from a channel with an associated AP to another channel associated a direct link, the first STA 120 or the second STA 150 may enter power save (e.g., a power save mode) with the first AP 110 and the second AP 140, respectively. For example, the first STA 120 entering the power save mode with the first AP 110 may notify the first AP 110 that the first STA 120 is entering the power save mode or request the first AP 110 for permission to enter the power save mode. After receiving a notification or a request, the first AP 110 may consider (e.g., treat) the first STA 120 as if the first STA 120 were in the power save mode (e.g., a sleep mode). In a particular embodiment, after the first AP 110 receives the notification or the request, the first AP 110 may transmit any data (e.g., buffered data) at the first AP 110 that is designated for the first STA 120 prior to considering the first STA 120 in the sleep mode. While the first AP 110 considers the first STA 120 as being in the power save mode, the first STA may not actually be in the power save mode, but may be in an active mode and engaged in communication with the second STA 150 via a direct link over the other channel associated with the direct link. When the first AP 110 considers the first STA 120 in the sleep mode and wants to transmit 
(“The selected channel for the direct link may be periodically switched by one or both of the first STA 120 and the second STA 150. For example, the direct link may be periodically switched between the first base channels of the first STA 120 and the second base channels the second STA 150. In a particular embodiment, to switch an operating channel of the direct link, the first STA 120 transmits a channel switch request (e.g., a TDLS channel switch request) to the second STA 150 and the second STA 150 responds with a channel switch response (e.g., a TDLS channel switch response). The first STA 120 may transmit the channel switch request to the second STA 150 via the selected channel of the direct link. Alternatively, the first STA 120 may send the channel switch request via at least one of the first AP 110 and the second AP 140. In another particular embodiment, the second STA 150 may transmit the channel switch request to the first STA 110 and the first STA 110 may transmit the channel switch response.”; Wentink et al.; 0069)
(“When the selected channel used to establish the direct link between two STAs includes a base channel of a particular STA of the two STAs, the particular STA may exit power save mode with an associated AP, may exchange traffic with the particular AP, may receive one or more beacons, or a combination thereof. The particular STA may also enter power save (e.g., a power save mode) with the particular AP prior to transmitting a channel switch request (e.g., a TDLS channel switch request frame) or a channel switch response (e.g., a 
(where
“request the first AP 110 for permission to enter the power save” maps to “receiving, by the access point, a request for enabling the power saving mode from the first station”,
“channel switch response (e.g., a TDLS channel switch response frame)” maps to “sending, by the access point, a request response to the first station”
“prior to transmitting” maps to “before”

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the power save/TDLS capability of Wentink et al. into Ghosh et al. By modifying the STA/AP of Ghosh et al. to include the power save/TDLS capability as taught by the sta/AP of Wentink et al., the benefits of improved direct links (Wentink et al.; 0006) are achieved.

As to claim 17:
Ghosh et al. as described above does not explicitly teach:
wherein, before sending, by the access point, signaling for indicating the first channel set available to the first station operating in the power saving mode, the processor invokes the program code stored in the memory to execute:
receiving, by the access point, a request for enabling the power saving mode from the first station; and
sending, by the access point, a request response to the first station.

However, Wentink et al. further teaches a power save/TDLS capability which includes:
wherein, before sending, by an access point, signaling for indicating the first channel set available to the first station operating in the power saving mode, the processor invokes the program code stored in the memory to execute:
receiving, by the access point, a request for enabling the power saving mode from the first station; and
sending, by the access point, a request response to the first station.
(“In a particular embodiment, prior to switching from a channel with an associated AP to another channel associated a direct link, the first STA 120 or the second STA 150 may enter power save (e.g., a power save mode) with the first AP 110 and the second AP 140, respectively. For example, the first STA 120 entering the power save mode with the first AP 110 may notify the first AP 110 that the first STA 120 is entering the power save mode or request the first AP 110 for permission to enter the power save mode. After receiving a notification or a request, the first AP 110 may consider (e.g., treat) the first STA 120 as if the 
(“The selected channel for the direct link may be periodically switched by one or both of the first STA 120 and the second STA 150. For example, the direct link may be periodically switched between the first base channels of the first STA 120 and the second base channels the second STA 150. In a particular embodiment, to switch an operating channel of the direct link, the first STA 120 transmits a channel switch request (e.g., a TDLS channel switch request) to the second STA 150 and the second STA 150 responds with a channel switch response (e.g., a TDLS channel switch response). The first STA 120 may transmit the channel switch request to the second STA 150 via the selected channel of the direct link. Alternatively, the first STA 120 may send the channel switch request via at least one of the first AP 110 and the second AP 140. In another particular embodiment, the second STA 150 may transmit the channel 
(“When the selected channel used to establish the direct link between two STAs includes a base channel of a particular STA of the two STAs, the particular STA may exit power save mode with an associated AP, may exchange traffic with the particular AP, may receive one or more beacons, or a combination thereof. The particular STA may also enter power save (e.g., a power save mode) with the particular AP prior to transmitting a channel switch request (e.g., a TDLS channel switch request frame) or a channel switch response (e.g., a TDLS channel switch response frame). Alternatively, the other STA may enter power save (e.g., a power save mode) with another AP prior to switching to another channel. For example, prior to switching to another channel, the first STA 120 or the second STA 150 may enter power save with the AP 110 and the AP 140, respectively.”; Wentink et al.; 0071)
(where
“request the first AP 110 for permission to enter the power save” maps to “receiving, by the access point, a request for enabling the power saving mode from the first station”,
“channel switch response (e.g., a TDLS channel switch response frame)” maps to “sending, by the access point, a request response to the first station”
“prior to transmitting” maps to “before”

.

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. US 20160143006 and in view of Seok US 20160088602 (U.S. Patent Application Publications citation #15 listed on IDS dated 9/1/2020) and in further view of Wentink et al. US 20130201866 (cited in Final Rejection dated 4/15/2021) and Seok US 20140211703 (hereinafter “Seok2”).

As to claim 15:
Ghosh et al. as described above does not explicitly teach:
wherein the request for enabling the power saving mode from the first station carries the first channel set.

However, Seok2 further teaches a request/PS capability which includes:
wherein the request for enabling the power saving mode from the first station carries the first channel set.
 (“The Channel Usage Elements field 1340 may include zero or more Channel Usage elements. A channel Usage element may implement channel 
(“In an example, if a specific channel from the channel set requested by the STA is not permitted to be used for personal network purpose by an enterprise network administrator, the AP can exclude the use of the corresponding channel by excluding the operating class and channel pair associated with the corresponding channel from the Channel Entry field. Also, if the AP recommends an additional channel, it can signal the additional channel to the STA by including the operating class and channel pair associated with the additional channel in the Channel Entry field.”; Seok; 0183)
(“The duration/ID field 520 may be realized to have different values in accordance with the type and subtype of the frame 500. When the frame 500 is determined as the PS-poll frame for power save operation by the type and subtype of the frame 500, the duration/ID field 520 may be configured to include the AID of the STA that transmits the frame 500. In other cases, the duration/ID field 520 may be configured to have a specific duration value in accordance with the type and subtype of the frame 500. When the frame 500 is the MPDU 

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the request/PS capability of Seok2 into Ghosh et al. By modifying the STA/AP of Ghosh et al. to include the request/PS capability as taught by the sta/AP of Seok2, the benefits of improved throughput (Seok2; 0206) are achieved.

As to claim 18:
Ghosh et al. as described above does not explicitly teach:
wherein the request sent by the first station carries the first channel set.

However, Seok2 further teaches a request capability which includes:
wherein the request sent by the first station carries the first channel set.
(“The Channel Usage Elements field 1340 may include zero or more Channel Usage elements. A channel Usage element may implement channel usage response information of the AP. Channel Usage elements that can be included in the Channel Usage Element field 1340 can be implemented as shown in FIG. 12. However, the Channel Entry field of the Channel Usage Element field 1340 may include one or more operating class and channel pairs, by which a channel set permitted to be used and/or an additionally recommended channel 
(“In an example, if a specific channel from the channel set requested by the STA is not permitted to be used for personal network purpose by an enterprise network administrator, the AP can exclude the use of the corresponding channel by excluding the operating class and channel pair associated with the corresponding channel from the Channel Entry field. Also, if the AP recommends an additional channel, it can signal the additional channel to the STA by including the operating class and channel pair associated with the additional channel in the Channel Entry field.”; Seok; 0183)

Thus it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to implement the request capability of Seok2 into Ghosh et al. By modifying the STA/AP of Ghosh et al. to include the request capability as taught by the sta/AP of Seok2, the benefits of improved throughput (Seok2; 0206) are achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/Michael K Phillips/Examiner, Art Unit 2464